Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
This is a first action on the merits based on Applicant’s claims submitted on 7/20/21.                     

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

Claim Objections
Claim 1, 8, 15 objected to because of the following informalities:  Appropriate correction is required.
The limitation reading “receiving a request to access the third-party app by a user” contains an abbreviation that has not been spelled out.  Examiner suggests the word “app” to be spelled out on the first instance it is used.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of US Patent No. 11094657 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are each drawn towards controlling access or allowing permissions to a third-party app or application service on a group-based communication platform.

Claim Rejections - 35 USC § 101
Claim Rejections - 35 USC § 10135 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
For claim 15, the claim recites “processor” and “data store”. Regarding “processor”, the examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during the examination.  See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to software per se, because the specification fails to provide a special definition that the processor must be hardware and the claim itself based on context fails to limit the processor to hardware. Additionally, either the blue or maroon Microsoft computer dictionary also supports a processor being software. 
	Regarding “data store”, the term is known in the art to “store and manage collections of data… like databases… simple files, emails…” [see “data store” definition in Wikipedia].  Under the broadest reasonable interpretation, this “data store” term is software.  Also the specification fails to provide a specific definition stating that the data store must be hardware.
	For the above reasons, the system is software per se.  Software is not a process, a machine, a manufacture or a composition of matter and is therefore nonstatutory and clam 15 is rejected under 35 U.S.C 101.
The examiner encourages applicant to define with the claims the embodied features and limitations on hardware structural limitations such as hardware processor, memory and other hardware elements as supported by the specifications.  For example, “hardware processor”  and “memory” will overcome 101 rejections.
Claims 16-20 are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

Claim Rejections - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 15 rejected  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 15 recites a limitation reading “a processor programmed to perform a method for…” which claim limitation renders the claim language unclear as to what the inventor regards as the invention.  Examiner believes that a processor that is programmed to perform functions only has the capability to perform the functions yet may or may not perform the functions.  The claim language as recited do not recite a positive action or execution of the processor to perform the functions.
Examiner notes that modifying the language to the following:  " a processor executes instructions as programmed to perform a method for…" would overcome the above 35 U.S.C. 112 issues.
Claim Rejections - Examiner's Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 5, 7-8, 12, 14-15, 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanisamy et al. (US 2016/0007138 A1, hereinafter “Palanisamy”).

Regarding claim 1, Palanisamy teaches:
1. One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method of controlling access to a third-party app (fig. 1, par 44; i.e. provide coordinated grouping of machines for group based services) on a group-based communication platform (fig. 1), the method comprising: 
receiving a request to access the third-party app by a user of the group-based communication platform (par 48: “communicate with user equipment... in connection with requests to group devices for purposes of receiving 3GPP services...coupled via an interface… provides support functions in...user authentication and access authorization”), wherein the group-based communication platform comprises a group-based communication channel (fig. 1, fig. 19, step 7 – creation of Group, see also par 251, can be implemented in the cloud [see par 557-558]) comprising a plurality of channel members (par 554: “network of heterogeneous networks. For example, the communication network 12 may be comprised of multiple access networks that provide content such as ...messaging...to multiple users...”;see also par 574, a graphical user interface that allow users to manage sessions), wherein the third-party app (i.e. 3GPP services) is accessible to the plurality of channel members (par 48: “communicate with user equipment... in connection with requests to group devices for purposes of receiving 3GPP services...coupled via an interface… provides support functions in...user authentication and access authorization”); and 
granting, to the plurality of channel members, access to the third-party app, wherein the access to the third-party app is granted at a channel level associated with the group-based communication channel (par 554: “network of heterogeneous networks. For example, the communication network 12 may be comprised of multiple access networks that provide content such as ...messaging...to multiple users...”;see also par 574, a graphical user interface that allow users to manage sessions).  

Regarding claim 5, Palanisamy teaches:
5. The media of claim 1, wherein the method further comprises: initiating installation of the third-party app to the group-based communication channel by selection of a third-party app identifier (Palanisamy: par 48; i.e. in order to allow group communication, user related information and subscriber related information is used).  

Regarding claim 7, Palanisamy teaches:
7. The media of claim 1, wherein interaction of the third-party app (Palanisamy: i.e. 3GPP messaging service) with the channel members (Palanisamy: fig. 1, par 44; i.e. provide coordinated grouping of machines for group based services) is only permitted to the plurality of channel members within the group-based communication channel (Palanisamy: par 48: “communicate with user equipment... in connection with requests to group devices for purposes of receiving 3GPP services...coupled via an interface… provides support functions in...user authentication and access authorization”).  

Regarding claim 8,  the claims are set forth and rejected as previously discussed in claim 1.

Regarding claim 12,  the claims are set forth and rejected as previously discussed in claim 5.  

Regarding claim 14,  the claims are set forth and rejected as previously discussed in claim 7.  

Regarding claim 15,  the claims are set forth and rejected as previously discussed in claim 1.  Furthermore, Palanisamy teaches the additional limitations as follows:
15. A system for controlling access to a third-party app on a group-based communication platform, the system comprising: 
a data store; 
a processor programmed to perform a method for controlling access to the third- party app (i.e. 3GPP services) on the group-based communication platform (fig. 1), ...  

Regarding claim 19,  the claims are set forth and rejected as previously discussed in claim 5.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 2-4, 6, 9-11, 13, 16-18, 20 rejected under 35 U.S.C. 103 as being unpatentable over Palanisamy et al. (US 2016/0007138 A1, hereinafter “Palanisamy”) in view of Gupta (US 2014/0007195 A1).


Regarding claim 2, Palanisamy teaches a group based communication platform based on multiple users (fig. 1), however, Palanisamy does not explicitly teach yet Gupta suggests:
2. The non-transitory computer-readable media of claim 1, wherein the user is an administrator of the group-based communication platform (Gupta: fig. 3, step 320; i.e. user authenticates third party application) and manages installation of the third-party app across a plurality of group-based communication channels (Gupta: fig. 3, use of third party application if permission is granted).  
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to have implemented a user of a group based platform to be an administrator and who manages the installation of a third party app, as taught by Gupta, to Palanisamy’s invention.  The motivation to do so would have been in order for a user to grant a specific application access to the user’s information through the user’s mobile device (Gupta: par 1).

Regarding claim 3, the motivation rationale in claim 2 applies as claim 3 conveys similar subject matter.  Therefore, the combination of Palanisamy and Gupta teaches:
3. The non-transitory computer-readable media of claim 1, wherein the method further comprises: 
generating a [plurality of] app tokens  (Gupta: par 9, create a token) associated with the plurality of channel members (par 9, computing devices’ DEV ID; Examiner notes that the DEV ID is assigned to both first and second computing devices, thus implying a group); and 
providing, to the plurality of channel members (Gupta: par 33, the computer system can be implemented in a multiple dispersed computer systems residing in a cloud including one or more cloud components in one or more networks), access to the third-party app based on the plurality of app tokens (Gupta: par 29, 31, i.e. access token based on permissions).
  The combination of Palanisamy and Gupta discloses the claimed invention except for the generating a plurality of app tokens.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to generate multiple app tokens, since it has been held that mere duplication of functions involves only routine skill in the art.

Regarding claim 4, the motivation rationale in claim 2 applies as claim 4 also  conveys similar subject matter.  Therefore, the combination of Palanisamy and Gupta teaches:
4. The non-transitory computer-readable media of claim 3, wherein the method further comprises: automatically accessing the plurality of app tokens to allow access to the plurality of channel members prior to the plurality of channel members opening the third-party app (Gupta: par 29, 31, i.e. access token based on permissions).  

Regarding claim 6, the motivation rationale in claim 2 applies as claim 6 also  conveys similar subject matter.  Therefore, the combination of Palanisamy and Gupta teaches:
6. The media of claim 1, wherein the user is an administrator of the group- based communication platform  (Gupta: fig. 3, step 320; i.e. user authenticates third party application) and controls accessibility of the plurality of channel members to the third-party app  (Gupta: fig. 3, step 320-330; i.e. user authenticates third party application to access the third party application).  

Regarding claim 9,  the claims are set forth and rejected as previously discussed in claim 2.  

Regarding claim 10,  the claims are set forth and rejected as previously discussed in claim 3.  

Regarding claim 11,  the claims are set forth and rejected as previously discussed in claim 4.  

Regarding claim 13,  the claims are set forth and rejected as previously discussed in claim 6.  

Regarding claim 16,  the claims are set forth and rejected as previously discussed in claim 2.  

Regarding claim 17,  the claims are set forth and rejected as previously discussed in claim 3.  

Regarding claim 18,  the claims are set forth and rejected as previously discussed in claim 4.  

Regarding claim 20,  the claims are set forth and rejected as previously discussed in claim 6.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-178772-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/August 27, 2022/
/ltd/